Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 1 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 2 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 3 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 4 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 5 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 6 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 7 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 8 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 9 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 10 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 11 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 12 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 13 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 14 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 15 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 16 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 17 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 18 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 19 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 20 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 21 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 22 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 23 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 24 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 25 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 26 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 27 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 28 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 29 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 30 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 31 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 32 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 33 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 34 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 35 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 36 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 37 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 38 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 39 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 40 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 41 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 42 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 43 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 44 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 45 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 46 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 47 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 48 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 49 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 50 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 51 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 52 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 53 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 54 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 55 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 56 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 57 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 58 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 59 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 60 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 61 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 62 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 63 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 64 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 65 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 66 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 67 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 68 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 69 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 70 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 71 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 72 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 73 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 74 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 75 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 76 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 77 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 78 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 79 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 80 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 81 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 82 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 83 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 84 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 85 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 86 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 87 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 88 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 89 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 90 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 91 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 92 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 93 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 94 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 95 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 96 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 97 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 98 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                         Document     Page 99 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                        Document      Page 100 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                        Document      Page 101 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                        Document      Page 102 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                        Document      Page 103 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                        Document      Page 104 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                        Document      Page 105 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                        Document      Page 106 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                        Document      Page 107 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                        Document      Page 108 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                        Document      Page 109 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                        Document      Page 110 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                        Document      Page 111 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                        Document      Page 112 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                        Document      Page 113 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                        Document      Page 114 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                        Document      Page 115 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                        Document      Page 116 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                        Document      Page 117 of 118
Case 19-42048   Doc 1   Filed 07/08/19 Entered 07/08/19 15:15:07   Desc Main
                        Document      Page 118 of 118
